Title: From George Washington to William Greene, 2 June 1781
From: Washington, George
To: Greene, William


                        
                            Sir,
                            New Windsor 2d June 1781
                        
                        There are certain heavy cannon in the State of Rhode Island, which are exceedingly wanted in the proposed
                            operations of the campaign. These have been returned as belonging to the Continent, but it is said some of them are
                            claimed as the property of the State. Your Excellency can determine this matter, and if they are proven the property of
                            the State I must request the loan of as many as will make up the number eight of those which are not disputed, if there
                            are any of that discription, if not, the whole of the above number.
                        The importance of the object in view, and the apparent probability of success, will, I am persuaded, induce
                            the State of Rhode Island to comply with this request, especially when it shall be considered that our non success may be
                            attributed to with holding the means in our own possession.
                        Major Perkins of the artillery, who is at Providence, will receive the cannon and superintend the
                            transportation of them to camp. The situation of the Quarter Master General’s department, for want of money, will probably
                            oblige him to apply to the State for assistance, which I hope will be given to him, to ensure the transportation of these
                            and other articles which Major Perkins will have orders to bring from Rhode Island. I have the honor to be, with the
                            greatest respect, Your Excellency’s Most obed. Servt
                        
                            Go: Washington

                        
                    